PROSPECTUS SUPPLEMENT (To prospectus dated May 12, 2008) $150,000,000 COLUMBUS SOUTHERN POWER COMPANY Floating Rate Notes, Series A, due 2012 Columbus Southern Power Company will pay interest on the Floating Rate Notes on the 16th day of March, June, September and December, beginning on June 16, 2010.The per annum interest rate on the Floating Rate Notes for each quarterly interest period will be reset quarterly based on the three-month LIBOR rate plus 0.40%.The Floating Rate Notes will mature on March 16, 2012.We may not redeem the Floating Rate Notes prior to maturity.The Floating Rate Notes do not have the benefit of a sinking fund. The Floating Rate Notes are unsecured and rank equally with all of our other unsecured and unsubordinated indebtedness from time to time outstanding and will be effectively subordinated to all of our secured debt, to the extent of the assets securing such debt.We will issue the Floating Rate Notes only in registered form in denominations of $1,000 and integral multiples thereof. Per Note Total Public offering price(1) 100.000% $ 150,000,000 Underwriting discount 0.250% $ 375,000 Proceeds, before expenses, to Columbus Southern PowerCompany 99.750% $ 149,625,000 (1)Plus accrued interest, if any, from March16, 2010. INVESTING IN THESE NOTES INVOLVES RISKS.SEE THE SECTION ENTITLED “RISK FACTORS” ON PAGE S-3 OF THIS PROSPECTUS SUPPLEMENT FOR MORE INFORMATION. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Floating Rate Notes or determined that this prospectus supplement or the accompanying prospectus is accurate or complete.Any representation to the contrary is a criminal offense. The Floating Rate Notes are expected to be delivered in book-entry form only through The Depository Trust Company on or about March 16, 2010. BARCLAYS CAPITAL The date of this prospectus supplement is March 11, 2010. You should rely only on the information incorporated by reference or provided in this prospectus supplement and the accompanying prospectus or any written communication from us or the underwriter specifying the final terms of the offering.We have not authorized anyone to provide you with different information.We are not making an offer of these securities in any state where the offer is not permitted.You should not assume that the information in this prospectus supplement is accurate as of any date other than the date on the front of the document. TABLE OF CONTENTS Prospectus Supplement RISK FACTORS S-3 USE OF PROCEEDS S-3 SUPPLEMENTAL DESCRIPTION OF THE FLOATING RATE NOTES S-3 UNDERWRITING S-7 LEGAL OPINIONS S-8 EXPERTS S-8 Prospectus THE COMPANY 2 PROSPECTUS SUPPLEMENTS 2 RISK FACTORS 2 WHERE YOU CAN FIND MORE INFORMATION 2 RATIO OF EARNINGS TO FIXED CHARGES 3 USE OF PROCEEDS 3 DESCRIPTION OF THE NOTES 4 PLAN OF DISTRIBUTION 10 LEGAL OPINIONS 11 EXPERTS 11 RISK FACTORS Investing in the Floating Rate Notes involves risk.Please see the risk factors in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009, which are incorporated by reference in this prospectus supplement and the accompanying prospectus.Before making an investment decision, you should carefully consider these risks as well as other information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus.The risks and uncertainties described are those presently known to us. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our operations, our financial results and the value of the Floating Rate Notes. USE OF PROCEEDS The net proceeds from the sale of the Floating Rate Notes will be used for general corporate purposes relating to our utility business.These purposes may include paying at maturity the outstanding $100 million principal amount (or a portion thereof) of a promissory note to our parent American Electric Power Company, Inc. bearing interest at a rate of 4.64% per annumwhich is due on March 15, 2010.We may also fund our construction program, repay advances from affiliates and replenish working capital. At March 5, 2010, we had approximately $45 million in advances from affiliates outstanding. SUPPLEMENTAL DESCRIPTION OF THE FLOATING RATE NOTES The following description of the particular terms of the Floating Rate Notes supplements and in certain instances replaces the description of the general terms and provisions of the Floating Rate Notes under “Description of the Notes” in the accompanying prospectus.We will issue the Floating Rate Notes under an Indenture, dated as of September 1, 1997, between us and Deutsche Bank Trust Company Americas, as Trustee, as supplemented and amended and as to be further supplemented and amended as of the issue date for the Floating Rate Notes. Principal Amount, Maturity, Interest and Payment The Floating Rate Notes will initially be issued in an aggregate principal amount of $150,000,000.We may at any time and from time to time, without consent of the holders of the Floating Rate Notes, issue additional notes having the same ranking, interest rate, maturity and other terms (except the public offering price and issue date) as the Floating Rate Notes.These notes, together with the Floating Rate Notes, will be a single series of notes under the Indenture. The Floating Rate Notes will mature and become due and payable, together with any accrued and unpaid interest, on March 16, 2012.We will pay interest on the Floating Rate Notes on the 16th day of March, June, September and December, beginning on June 16, 2010, through the maturity of March 16, 2012.Interest will accrue from the issue date of March 16, 2010 and will be paid to holders of record on the fifteenth calendar day before each interest payment date.Interest payable at maturity, however, will be payable to the person to whom principal is payable.Each payment of interest shall include interest accrued through the day before such interest payment date.If the scheduled interest payment date (other than the maturity date) of the Floating Rate Notes falls on a day which is not a Business Day, such interest payment date will be the following day that is a Business Day, except that if such Business Day is in the next calendar month, such interest payment date shall be the immediately preceding Business Day.If the maturity date of the Floating Rate Notes falls on a day that is not a Business Day, the payment of principal and interest will be made on the next succeeding Business Day, and interest will not accrue as a result of this delayed payment.The Floating Rate Notes are not subject to any sinking fund provision. The amount of interest payable will be computed on the basis of the actual number of days elapsed over a 360-day year. The Floating Rate Notes will bear interest for each quarterly Interest Period at a per annum rate determined by the Calculation Agent, subject to the maximum interest rate permitted by New York or other applicable state law, as such law may be modified by United States law of general application.The interest rate applicable during each quarterly Interest Period will be equal to
